DETAILED ACTION
Acknowledgements
In the reply filed April 5, 2022, the applicant amended claim 14.
The applicant cancelled claims 23 and 25. 
Currently claims 1, 4-14, 17-20, 22, 24, and 26 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-14, 17-20 and 22-26 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (GB 2,322,406 A) alone.
Regarding Claim 1, Martin discloses a clamping device for clamping an elongate member (Martin: 12), the clamping device comprising: 
A body portion (Martin: 14, 16, 18) for surrounding the elongate member (Martin: 12) and configured to apply a compressive force on the elongate member (Martin: 12); 
Wherein the body portion (Martin: 14, 16, 18) comprises at least two outwardly facing plates (Martin: 14, 16, 18); 
Wherein each plate comprises a convex inner surface facing radially inwardly toward the elongate member (Martin: 12) and a concave outer surface facing radially outwardly away from the elongate member (Martin: 12); 
Wherein the inner surface and the outer surface are the two largest surfaces of each plate (as shown);
Wherein each of the at least two plates is connected to at least one adjacent plate via at least one connecting element (Martin: 20, 22) and, when the at least one connecting element (Martin: 20, 22) is tightened, the curvature of the at least two outwardly curved plates (Martin: 14, 16, 18 is changed.
Martin forms the concave/convex shape of the plate via a flat mid-section with upturned wings on either end in the regions where the connecting elements engage the plates and therefore lacks wherein the plates are curved as disclosed and claimed by Applicant. It would however have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the concave/convex shape of the plate via a curved plate as opposed to a plate with bends as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It is noted wherein both shapes forming the concave/convex shape would result in similar loading and bending forces on the plates resulting in a similar compressive force applied to the elongate member. Further, Applicant has not provided criticality for the curved plate shape as compared to other shapes which would form a concave/convex plate such as that of Martin.
Regarding Claim 4, Martin renders obvious a clamping device as claimed in claim 1, wherein each of the at least two plates comprises: 
A central portion (Martin: 16), configured to extend axially along the elongate member (Martin: 12); and 
At least one wing portion (Martin: 18) configured to extend away from the central portion (Martin: 16).
Regarding Claim 5, Martin renders obvious a clamping device as claimed in claim 4, wherein the at least one wing portion (Martin: 18) is tapered, such that the width of the wing portion (Martin: 18) decreases further from the central portion (Martin: 16).
Regarding Claim 6, Martin renders obvious a clamping device as claimed in claim 1, wherein the clamping device further comprises a radially inner portion (Martin: 14), located radially inwardly of the body portion (Martin: 14, 16, 18), wherein the body portion (Martin: 14, 16, 18) is configured to apply a compressive force on the elongate member (Martin: 12) via the radially inner portion (Martin: 14).
Regarding Claim 7, Martin renders obvious a clamping device as claimed in claim 6, wherein the radially inner portion (Martin: 14) comprises at least two inner plate members.
Regarding Claim 8, Martin renders obvious a clamping device as claimed in claim 7, wherein each of the at least two outwardly curved plates (Martin: 14, 16, 18)  is connected to one of the at least two inner plate members (Martin: via 24).
Regarding Claim 9, Martin renders obvious a clamping device as claimed in claim 7, wherein the at least two inner plate members are configured to extend at least partly around the circumference of the elongate member (Martin: 12).
Regarding Claim 10, Martin renders obvious a clamping device as claimed in claim 1, further comprising at least one tethering element (Martin 28, 30) connected to the clamping device, for tethering the radially inner portion (Martin: 14) and the body portion (Martin: 14, 16, 18) to a fixed structure (Martin: 26).
Regarding Claim 11, Martin renders obvious a clamping device as claimed in claim 1, wherein the body portion (Martin: 14, 16, 18) further comprises at least two further outwardly curved plates (Martin: seen from above in figure 4), located axially offset along the elongate member (Martin: 12) from the at least two outwardly curved plates (Martin: 14, 16, 18) , wherein each of the at least two further outwardly curved plates (Martin: seen from above in figure 4), is integral with or connected to one of said at least two outwardly curved plates (Martin: 14, 16, 18) .
Regarding Claim 12, Martin renders obvious a clamping device as claimed in claim 1, but does not disclose further comprising at least two outwardly curved support plates, located radially outwardly from the at least two outwardly curved plates (Martin: 14, 16, 18). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to double the curved plates upon one another, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
Regarding Claim 13, Martin renders obvious a system for transporting production fluids from a subsea location, comprising an elongate member (Martin: 12) and a clamping device as claimed in claim 1 clamped onto the elongate member (Martin: 12).
Regarding Claim 14, Martin discloses a method of assembling a clamping device for clamping an elongate member (Martin: 12), comprising the steps of: 
Surrounding the elongate member (Martin: 12) with a body portion (Martin: 14, 16, 18) for applying a compressive force on the elongate member (Martin: 12), wherein the body portion (Martin: 14, 16, 18) comprises at least two plates (Martin: 14, 16, 18) 
Wherein each plate comprises a convex inner surface facing radially inwardly toward the elongate member (Martin: 12) and a concave outer surface facing radially outwardly away from the elongate member (Martin: 12); 
Wherein the inner surface and the outer surface are the two largest surfaces of each plate (as shown); 
Wherein each of the at least two plates is connected to at least one adjacent plate via at least one connecting element (Martin: 20, 22); and 
Tightening the at least two outwardly curved plates (Martin: 14, 16, 18) against the elongate member (Martin: 12), wherein the step of tightening comprises tightening the at least one connecting element (Martin: 20, 22) to change the curvature of the at least two outwardly curved plates (Martin: 14, 16, 18); 
Wherein the step of tightening causes the at least two outwardly curved plates (Martin: 14, 16, 18) to become pre-stressed to apply the compressive force on the elongate member (Martin: 12) when the curvature of the plates is changed as a result of tightening the at least one connecting element (Martin: 20, 22).
Wherein each plate comprises is an outwardly curved plate (Martin: 14, 16, 18).
Martin forms the concave/convex shape of the plate via a flat mid-section with upturned wings on either end in the regions where the connecting elements engage the plates and therefore lacks wherein the plates are curved as disclosed and claimed by Applicant. It would however have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the concave/convex shape of the plate via a curved plate as opposed to a plate with bends as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It is noted wherein both shapes forming the concave/convex shape would result in similar loading and bending forces on the plates resulting in a similar compressive force applied to the elongate member. Further, Applicant has not provided criticality for the curved plate shape as compared to other shapes which would form a concave/convex plate shape such as that of Martin.
Regarding Claim 17, Martin renders obvious a method of assembling a clamp device as claimed in claim 14, wherein each of the at least two plates comprises: 
A central portion (Martin: 16), configured to extend axially along the elongate member (Martin: 12); and 
At least one wing portion (Martin: 18) configured to extend away from the central portion (Martin: 16).
Regarding Claim 18, Martin renders obvious a method of assembling a clamp device as claimed in claim 17, wherein the at least one wing portion (Martin: 18) is tapered, such that the width of the wing portion (Martin: 18) decreases further from the central portion (Martin: 16).

Regarding Claim 19, Martin renders obvious a method of assembling a clamp device as claimed in claim 14, further comprising providing a radially inner portion (Martin: 14), located radially inwardly of the body portion (Martin: 14, 16, 18) and applying a compressive force on the elongate member (Martin: 12) via the radially inner portion (Martin: 14).
Regarding Claim 20, Martin renders obvious a method for transporting production fluids from a subsea location, comprising providing an elongate member (Martin: 12) and a clamping device as claimed in claim 1, and clamping the clamping device onto the elongate member (Martin: 12).
Regarding Claim 22, Martin renders obvious a clamping device as claimed in claim 1, wherein the curvature of the plates is reduced when the at least one connecting element (Martin: 20, 22) is tightened.
Regarding Claim 24, Martin renders obvious a method of assembling a clamp device as claimed in claim 23, wherein tightening the at least one connecting element (Martin: 20, 22) reduces the curvature of the plates.
Regarding Claim 26, Martin renders obvious a clamping device as claimed in claim 1, wherein the at least two outwardly curved plates (Martin: 14, 16, 18) become pre-stressed to apply the compressive force on the elongate member (Martin: 12) when the curvature of the plates is changed as a result of tightening the at least one connecting element (Martin: 20, 22).

Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 14, the applicant argues that it is not reasonable to conclude that the beam members 16 of Martin comprise a convex inner surface and a concave outer surface, as the definitions of convex and concave are well-established in that both terms relate inextricably to a curved shape. 
The applicant also argues that Martin cannot disclose that when the bolts 20 are tightened, the curvature of the beam members 16 is changed. 
Lastly the applicant argues that Martin is silent on the reduction in overall flexible pipe diameter, which occurs due to the significant hydrostatic pressures experienced in deep waters, and that the applicant’s current device the curvature and arrangements of the plates allows a compressive force to be effectively maintained on the pipe body in the event of a reduction in diameter of the pipe body due to considerable hydrostatic pressure. 
The examiner respectfully submits that while Martin does not disclose a curved convex/concave shape as disclosed by the applicant, the applicant’s invention as currently claimed is rendered obvious by the invention of Martin wherein the wings and flat mid-section taken as a whole function in the manner claimed by the applicant. Both shapes, i.e. the discrete angled portions of Martin vs. the continuously curved shape of the applicant would result in similar loading and bending forces on the plates resulting in a similar compressive force applied to the elongate member. A tightening of the bolts in the invention of Martin would inherently alter the curvature of the plates/wings of Martin. 
The examiner also respectfully submits that while the invention of Martin would likely not maintain a consistent compressive force on the inner pipe body in the event of a significant reduction in the diameter of said pipe body, this limitation is not claimed in either of the independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679